TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00354-CV






Rhonda Skaggs, Appellant



v.



Kevin Stanfield, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY


NO. 229,525, HONORABLE JERRY A. DELLANA, JUDGE PRESIDING







	Appellant Rhonda Skaggs filed her notice of appeal in this cause on June 24, 1998. 
She filed for bankruptcy protection June 26, 1998.  This Court was notified of the bankruptcy on
September 14, 1998 and suspended all proceedings in the case.  See 11 U.S.C. § 362; Tex. R.
App. P. 8.  Appellee Kevin Stanfield has now filed a motion to dismiss the appeal and has
tendered a certified copy of the discharge order in Skaggs's bankruptcy proceeding (In re: 
Rhonda Lea Skaggs, No. 98-12196, United States Bankruptcy Court, Western District of Texas
(Austin)).  Skaggs's bankruptcy was discharged October 9, 1998.  Appellee has moved to dismiss
based on lack of prosecution because Skaggs has taken no steps to have her case reinstated
pursuant to Rule 8 in the year since her discharge.  See Tex. R. App. P. 8.3(a), 42.3.

	This Court, by letter dated November 3, 1999, notified appellant that if she did not
file a motion to reinstate her case by November 15, 1999 her case would be dismissed for want
of prosecution.  We have not received a motion to reinstate or any other response to our letter. 
Accordingly, we reinstate the cause, grant appellee's motion, and dismiss for want of prosecution. 
See Tex. R. App. P. 42.3(b) (dismissal for want of prosecution), 42.3(c) (dismissal for failure to
comply with a notice from the clerk requiring a response or other action within a specified time).



					                                                                      

					Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution on Appellee's Motion

Filed:   November 30, 1999

Do Not Publish